Citation Nr: 0115234	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for meningitis.  

2.  Entitlement to service connection for migraine headaches 
as secondary to meningitis.  

3.  Entitlement to service connection for arthritis as 
secondary to meningitis.  

4.  Entitlement to service connection for sinusitis as 
secondary to meningitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

A private physician


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above claims. 

In a statement submitted by the veteran in December 1999, he 
raised the claims of entitlement to service connection for 
"body weakness," poor vision, hearing loss, loss of 
balance, depression and "worryness", all claimed as 
secondary to meningitis.  These claims have not been 
addressed and are referred to the RO for appropriate action.  


REMAND

Preliminarily, it is noted that there is an affidavit from 
the veteran dated in October 1999, three lay affidavits from 
individuals presumably in support of the veteran's claim 
dated in 1996, and a statement from a physician dated in 
September 1996 that are in Spanish.  In the interest of 
efficiency, it would be useful if on remand, the RO obtained 
a translation of those affidavits and physician's statement, 
and the translations included in the claims folder.

The claims currently on appeal must be readjudicated by the 
RO in light of a change in the law.  According to the March 
2000 statement of the case and April 2000 supplemental 
statement of the case, the RO denied the claims as not well 
grounded; however, with the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes enacted by the VCAA are 
clearly more favorable to the appellant, the RO must 
readjudicate the veteran's claims.

Additional evidentiary development of the record is also in 
order.  A critical body of evidence that is lacking in this 
case is the veteran's service medical records.  Initial 
efforts by the RO to obtain those records yielded the 
conclusion that the records were fire-related (i.e., presumed 
to have been lost or destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri).  Pursuant to those efforts, the RO has asked the 
veteran to complete a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  A completed NA Form 
13055 was submitted in July 1997.  The evidence of record 
suggests that the veteran's name has various permutations and 
spellings that were not included in the NA Form 13055 that 
was submitted by the veteran and presumably used as an 
identifier by the NPRC.  In any event, there is no indication 
that there was an exhaustive search for the veteran's service 
medical records or personnel records under these various 
permutations or spellings of his name.  On remand, the RO 
should make another attempt, through the various 
informational resources, to obtain the veteran's service 
medical records under the various permutations or spellings 
of the veteran's name.  

In addition, the evidence suggests that the veteran had 
received treatment for at least some of the disorders at 
issue following service.  This included treatment from 
Dr. Magin Marques.  It does not appear that the veteran's 
complete treatment records from the several identified care 
providers have been obtained.  On remand, the veteran should 
be asked to provide the names and addresses, approximate 
dates of treatment or consultation, and appropriate releases 
for any private care providers who have examined or treated 
him for any of the disorders or complaints at issue since his 
separation from service.  If any such treatment is adequately 
identified and appropriate releases provided, the RO should 
attempt to obtain those records.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Finally, after all his treatment records have been obtained, 
the veteran should be afforded a VA examination to determine 
the date of onset and etiology of meningitis.  See VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  If possible, the RO should translate 
the affidavit from the veteran dated in 
October 1999, the three lay affidavits 
dated in 1996, and the statement from a 
physician dated in September 1996 that 
are in Spanish.  The translations should 
be included in the claims folder.

2.  The RO should make an additional 
effort to obtain copies of the veteran's 
service medical records and service 
personnel records through the various 
informational resources available 
including the NPRC.  The effort should 
consist of an exhaustive search utilizing 
as an identifier for the veteran the 
various permutations and spellings of his 
name found in the claims file.  

3.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate his claim and of what part 
of such evidence the Secretary will 
attempt to obtain on his behalf.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing him of 
the need for the following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any of the disorders at 
issue since his separation from 
service to the present, including, 
but not limited to those records 
from Magin Marquez, M.D.; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any of the disorders at issue since 
his separation from service to the 
present, and the approximate dates 
of such treatment.

4.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records for which he provides 
adequate identifying information.  

5.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

6.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran an 
appropriate VA examination(s) to obtain a 
medical opinion as to whether it is at least 
as likely as not that meningitis had its 
onset during active service or is 
attributable to any in-service disease or 
injury. 

The medical rationale for each opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to the examiner(s) prior 
to the examination(s), and that person is 
asked to indicate that he or she has reviewed 
the claims folder, including the service 
medical records.  All tests deemed necessary 
by the examiner(s) should be performed.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

9.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  

10.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



